Citation Nr: 1104253	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  09-31 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Whether new and material evidence has been presented to reopen a 
service connection claim for an acquired psychiatric disorder, 
claimed as posttraumatic stress disorder (PTSD), and if so, 
whether service connection can be granted.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from December 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge in August 2010.  A transcript of those 
proceedings has been associated with the Veteran's claims file.

The Board has determined that new and material evidence 
sufficient to reopen the Veteran's service connection claim for 
an acquired psychiatric disorder has been received.  However, the 
Board has determined that further development is warranted before 
the reopened claim may be adjudicated.  Accordingly, this issue 
is being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC for further development before the claim 
is readjudicated.  VA will notify the Veteran if further action 
is required.


FINDINGS OF FACT

1.  In a rating decision issued in January 1994, the RO denied 
service connection for PTSD.  Following receipt of notification 
of this determination, the Veteran did not timely perfect an 
appeal, and the decision became final.

2.  The evidence submitted since January 1994 is not cumulative, 
relates to an unestablished fact, and raises a reasonable 
possibility of substantiating the Veteran's claim.

3.  The Veteran reports that during service, he witnessed a 
helicopter crash while departing the U.S. S. Camden, and research 
requested by the RO corroborates the occurrence of this stressor 
during the Veteran's period of service.

4.  The Veteran is currently diagnosed with PTSD in conjunction 
with his reported in-service stressor.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the 
Veteran's claim of entitlement to service connection for PTSD is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).  

2.  The criteria for service connection for PTSD have been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As to the 
reopening of the Veteran's service connection claim, as well as 
the underlying merits of the reopened claim, the Board is 
granting the benefits sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and will not be further considered.

Claim to Reopen

In January 1994, the RO denied the Veteran's claim seeking 
service connection for PTSD, and this decision became final after 
the Veteran failed to perfect an appeal of the denial of this 
claim.  However, a previously denied claim may be reopened by the 
submission of new and material evidence.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

As reflected in the rating decision issued in January 1994, the 
RO initially denied the Veteran's PTSD claim because the 
Veteran's PTSD diagnosis of record was linked to two nonservice-
related stressors, namely witnessing the shooting of a friend in 
1968 before entering service and being shot himself after service 
in 1980.  The evidence submitted since the RO's previous denial 
includes the Veteran's VA treatment records, which reflect a 
recent diagnosis of PTSD referencing the Veteran's reported in-
service stressors of witnessing a helicopter crash when departing 
from his naval vessel and discovering the body of a fellow 
soldier who had committed suicide.  Additionally, research 
requested by the RO in an attempt to corroborate the Veteran's 
reported service-related stressors confirms that during the 
Veteran's service aboard the U.S.S. Camden, a helicopter crashed 
while departing from the vessel, and the U.S.S. Camden conducted 
rescue operations of the helicopter crew members.

The Board finds that the newly submitted evidence reflects a 
diagnosis of PTSD that references the Veteran's reported in-
service stressors.  The Board finds that this evidence, when 
combined with the evidence of record reflecting corroboration of 
one of the Veteran's reported in-service stressors, suggest a 
relationship between the Veteran's current psychiatric disorders 
and service.  As such, the newly submitted evidence raises a 
reasonable probability of substantiating the Veteran's claim and 
therefore serves as a basis for reopening the claim.  




Service Connection

The Veteran contends that his current PTSD is the result of his 
in-service stressful experiences referenced above, namely 
witnessing a helicopter crash while departing the U.S.S. Camden 
and discovering the body of a fellow soldier that committed 
suicide.

In seeking VA disability compensation, a veteran generally seeks 
to establish that a current disability results from a disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.  "Service connection" basically means that the 
facts, shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
service in the Armed Forces, or if preexisting such service, was 
aggravated therein.

To establish entitlement to service connection for PTSD a veteran 
must provide:    (1) medical evidence diagnosing PTSD; (2) a 
link, established by medical evidence, between current symptoms 
of PTSD and an in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f) (2010).  

Additionally, pursuant to the newly enacted 38 C.F.R. 
§ 3.304(f)(3), the credible supporting evidence that the claimed 
in-service stressor occurred may be established through credible 
lay testimony alone if the in-service stressor involves fear of 
hostile military or terrorist activity.  "[F]ear of hostile 
military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2010).

The Veteran's recent VA treatment records reflect a current 
diagnosis of PTSD.  Specifically, a March 2008 VA treatment 
record reflects a diagnosis of PTSD in conjunction with the 
Veteran's reports of experiencing flashbacks at least twice a 
week.  A May 2008 VA treatment record reflects the Veteran's 
report of experiencing PTSD symptoms since his return from 
Vietnam, including war-related nightmares, but that his symptoms 
had increased in severity in the last several years.  February 
and April 2009 VA treatment records reflect a diagnosis of PTSD 
and the Veteran's report of recurrent thoughts and images related 
to his period of service, including the suicide of one of his 
fellow soldiers and a helicopter crash.

Research requested by the RO in an attempt to corroborate the 
Veteran's reported service-related stressors confirms that during 
the Veteran's service aboard the U.S.S. Camden, a helicopter 
crashed while departing from the vessel, and the U.S.S. Camden 
conducted rescue operations of the helicopter crew members.

In sum, the evidence of record shows 1) a current diagnosis of 
PTSD; 2) a verified service stressor of witnessing a helicopter 
crash; and 3) a connection between the diagnosed PTSD and the 
confirmed service stressor.  As such, the Board finds that 
service connection for PTSD is warranted.


ORDER

New and material evidence having been presented, the Veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder, claimed as PTSD, is reopened. 

Service connection for PTSD is granted.


______________________________________________
K. OSBORNE
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


